UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6479



LEO RITES,

                                              Plaintiff - Appellant,

          versus


MARYLAND HOUSE OF CORRECTION ANNEX; WARDEN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
4030-1-AMD)


Submitted:   September 28, 2005           Decided:   October 25, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leo Rites, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leo Rites appeals the district court’s order denying his

request for injunctive relief.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     See Rites v. Maryland House of

Correction Annex, No. CA-04-4030-1-AMD (D. Md. Mar. 11, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -